


Exhibit 10.3

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Second Amendment to Employment Agreement (“Second Amendment”), dated as of
September 14, 2012, is entered into by and between Seth Krauss (the “Employee”)
and Take-Two Interactive Software, Inc. (the “Employer” or the “Company”).

 

WHEREAS the Employee and the Employer desire to amend the terms of Employee’s
June 4, 2010 Employment Agreement, including the First Amendment thereto dated
October 25, 2010, (collectively, the “Employment Agreement”);

 

NOW, THEREFORE, in consideration of their mutual promises, Employee and the
Company hereby agree to this Second Amendment to the Employment Agreement as
follows:

 

1.              Unless otherwise defined herein, capitalized terms used in this
Second Amendment shall have the meanings ascribed to such terms in the
Employment Agreement.

 

2.              Section 3(a) of the Employment Agreement is hereby amended by
deleting the last sentence thereof in its entirety and replacing it with the
following:

 

“Effective as of September 14, 2012, Employee’s Salary shall be increased to the
rate of $575,000 per annum. Commencing with the April 1, 2014 — March 31, 2015
Fiscal Year (“FY2015”), Employee shall receive a two percent (2%) increase in
Salary effective upon the commencement of each Fiscal Year during a Renewal Term
on and after FY2015.”

 

3.              Section 3(b) of the Employment Agreement is hereby amended and
restated in its entirety to read as follows:

 

(i)                                     The Employee shall be eligible to
receive an annual bonus (“Bonus”) with respect to each Fiscal Year that Employee
is employed by the Company based upon the EBITDA of the Company (defined as GAAP
Net Income recorded for the Company, adding back in Interest, Depreciation,
Amortization and Tax expenses) as compared to the Company’s budgeted EBITDA as
follows:

 

--------------------------------------------------------------------------------


 

Actual EBITDA

 

Annual Bonus

Less than 80% of the Budget

 

No bonus earned

80% - 100% of the Budget

 

* 0% - 70% of Salary

100% - 120% of the Budget

 

* 70% - 100% of Salary

120% - 150% of the Budget

 

* 100% - 140% of Salary

Greater than 150% of the Budget

 

Capped at 140% of Salary

 

--------------------------------------------------------------------------------

*The Bonus in this range will be determined based on a proportional sliding
scale. Target bonus is 70% of Salary.

 

(ii)                                  The budgeted EBITDA for the Company with
respect to each Fiscal Year shall be determined by the Board after good faith
consultation with the Employee and in accordance with past practices and shall
be communicated to the Employee in writing within 45 days following the
commencement of each such Fiscal Year. The actual EBITDA with respect to each
Fiscal Year shall be calculated by the Company in the same manner as the
budgeted EBITDA for such Fiscal Year and shall be communicated to the Employee
in writing within 60 days following the end of such Fiscal Year.

 

4.              The Employee shall receive a one-time grant of 408,329 shares of
the Company’s restricted common stock (the “One-Time Grant”). The One-Time Grant
will be subject to the terms and conditions of the Take-Two Interactive
Software, Inc. 2009 Stock Incentive Plan (the “Stock Plan”) and the applicable
grant letter. The One-Time Grant will be made on the fifth trading day following
the filing of the Company’s quarterly report on Form 10-Q for the quarter ending
September 30, 2012 and will vest in six annual installments commencing on
March 31, 2013 subject to stock price thresholds measured from the date of this
Second Amendment, as set forth in the applicable grant letter.

 

5.              The Employment Agreement, together with this Second Amendment,
comprise the parties’ entire agreement and supersede any and all other
agreements, either oral or in writing, between Employee and the Company with
respect to Employee’s employment by the Company, and contain all of the
covenants and agreements between Employee and the Company with respect to such
employment in any manner whatsoever. Any modification or termination of the
Employment Agreement, including this Second Amendment, will be effective only if
in writing and signed by both parties. Except as expressly set forth in this
Second Amendment, the Employment Agreement and all of its provisions shall
continue unchanged, in full force and effect, for the duration of Employee’s
employment with the Company.

 

--------------------------------------------------------------------------------


 

6.              This Second Amendment may be executed by the parties in one or
more counterparts, each of which shall be deemed to be an original but all of
which taken together constitute one and the same agreement, and shall become
effective when one or more counterparts has been signed by each of the parties
hereto and delivered to each of the other parties hereto. Photographic,
electronically scanned and facsimiles of such signed counterparts may be used in
lieu of the originals for any purpose.

 

 

TAKE-TWO INTERACTIVE

 

EMPLOYEE

SOFTWARE, INC.

 

 

 

 

 

 

 

 

By:

/s/ Karl Slatoff

 

/s/ Seth Krauss

Karl Slatoff

 

Seth Krauss

Chief Operating Officer

 

 

 

--------------------------------------------------------------------------------
